Citation Nr: 1523972	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  11-13 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to rating in excess of 10 percent for a right knee disability.

3.  Entitlement to a rating in excess of 10 percent for a left knee disability.

4.  Entitlement to a rating in excess of 10 percent for bilateral pes cavus, metatarsalgia, and fasciitis.

5.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1974.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2015, the Veteran testified before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida.  A transcript of that hearing is of record.

The issues of entitlement to increased ratings for bilateral hearing loss, left and right knee disabilities, and bilateral foot disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

The Veteran currently has tinnitus that had its onset during active service.




CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection can also be granted for tinnitus, as an organic disease of the nervous system, if manifest to a compensable degree within one year following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2014).

In general, a claimant is competent to provide lay statements of observable symptoms of disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The value of lay statements of symptoms and when they occurred, as with any evidence, depends in part on whether it is credible.  The mere absence of corroborating contemporaneous medical evidence does not render the statements incredible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2008).

The Veteran reports that he began experiencing the sounds of tinnitus, described as cricket sounds, contemporaneous to his service as a radioman, and that those sounds are still present and have been present since service.  

The Board acknowledges that an October 2009 VA audiological examination report shows an opinion that the Veteran's tinnitus was not as likely as not incurred in or related to active service.  The examiner noted that the Veteran's service medical records and post service medical records showed no complaints or treatments for tinnitus.   

During the March 2013 hearing before the undersigned, the Veteran testified that he was not aware that the sounds he was experiencing in service were tinnitus.  He reported a constant sound of crickets chirping but did not associate those sounds with a ringing or buzzing when he was asked about any hearing conditions.  The Veteran reported that he first began experiencing the cricket sound during service and continued to hear that sound.  Thus, while the October 2009 examiner concluded that the Veteran's tinnitus was less likely than not incurred in or related to active service, it was unclear whether the Veteran's statements of hearing cricket sounds were considered or elicited from the Veteran during the audiological examination.  Consequently, the probative value of the October 2009 VA examination is diminished.  

The Board notes that the Veteran is competent, as a layperson, to testify as to presence of symptoms such as ringing or cricket sounds in his ears.  Charles v. Principi, 16 Vet. App. 370 (2002).  Further, in certain situations, lay evidence may be sufficient to diagnose a medical condition.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the evidence contains statements from the Veteran that he experiences a ringing and cricket sounds, the Board finds that, when reasonable doubt is resolved in favor of the Veteran, there is competent and credible evidence of a current tinnitus disability.  Moreover, acoustic trauma in service has already been conceded as the Veteran is service connected for bilateral hearing loss.

Under the particular circumstances presented here, the Board is persuaded that the Veteran's tinnitus can as likely as not be attributed to either the same etiology as his service-connected hearing loss, in-service exposure to noise, or directly to service-connected hearing loss.  Thus, resolving reasonable doubt in the appellant's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).



ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Board notes that it has been more than four years since the Veteran underwent VA examinations to address the severity of bilateral hearing loss disability, right and left knee disabilities, and bilateral foot disability.  He last underwent an examination of his knees in December 2010.  His last examination concerning bilateral hearing loss disability was in October 2009.  The Veteran's last examination concerning bilateral pes cavus occurred in July 2009.  Therefore, to ensure that the record contains evidence indicating the current severity of the service connected disabilities that are a part of this appeal, more contemporaneous examinations are required, with findings responsive to the applicable rating criteria.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination to determine the nature and severity of bilateral hearing loss.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be conducted.  The functional effects caused by the hearing disability should be fully described.

2.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise concerning the severity of right and left knee disabilities.  The examiner must review the claims file and must note that review in the report.  The report of examination should include a complete rationale for all opinions expressed.  The examiner should set forth all current complaints and findings pertaining to the right and left knee disabilities.  Conduct all necessary tests, to include X-rays, stability tests, and range-of-motion and repetitive motion studies.  All ranges of motion should be expressed in degrees.  Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  With regard to the described flare-ups of pain, the examiner must offer an opinion as to whether, during any period of the appeal, pain could significantly limit functional ability during flare-ups or when the body part is used repeatedly over a period of time.  That determination should be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  State whether or not there is any recurrent lateral instability or subluxation of either knee and, if so, the severity.  State what impact, if any, the Veteran's right and left  knee disabilities has on his occupational functioning and daily living.

3.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise concerning the severity of bilateral pes cavus, metatarsalgia, and fascitis, and what service-connected manifestations are present.  All indicated tests and studies should be performed.  The examiner should identify all manifestations of the bilateral pes cavus, metatarsalgia, and fascitis.  The examiner must review the claims file and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should note whether there is any additional loss of function due to such factors as painful motion, weakened motion, excess motion, incoordination, or fatigability.

4.  Then, readjudicate the claims.  If the decisions remain adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


